Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-10 for examination.  The Office rejects Claims 1-10 as detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder [“device”] that is coupled with functional language [“storing”] without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “storage device” found in independent Claim 1 and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by David et al. (U.S. Pub. 2020/0174778 [IDS entry]):
As for Claim 1, David teaches a storage device storing prerequisite condition information including one or more prerequisite conditions to be satisfied by a vehicle when updating of software of an electronic control unit [(ECU) >> (P4 ¶34 L1): “In some embodiments, the updatable component 110 is any non-transitory computer-readable medium within the vehicle 106 ...such as a firmware or other memory of an ECU.”] installed in the vehicle is executed (P2 ¶17 L5: “The vehicle and the mobile computing device each communicate wirelessly with a server computing system, which acts as an intermediary between the mobile computing device and the vehicle. One or more prerequisites, including but not limited to whether an initiation device has been actuated, whether an engine of the vehicle is off, whether an ignition key of the vehicle is on, whether a battery of the mobile computing device and/or the vehicle has a sufficient level of charge, and whether a parking brake is set, are checked by the server computing system, the vehicle, and/or the mobile computing device before allowing the update to be initiated.”) and one or more processors configured to transmit the prerequisite condition information to the vehicle based on a request from the vehicle (P5 ¶37 L9: “In some embodiments, the software update may also include other information, including but not limited to version information, prerequisite information, and instructions for the OTA updater device 108 [Located on the vehicle See FIGs. 1 and 2B] regarding how to install the software on the updatable component 110.”)
As for Claim 2, which depends on Claim 1, David teaches wherein the one or more processors are configured to: receive, from the vehicle, error information including a prerequisite condition determined not to be satisfied by the vehicle, out of all the prerequisite conditions included in the prerequisite condition information; and cause the storage device to store the error information correlatedly with the vehicle (P8 ¶55 L1: “FIG. 4D illustrates an example embodiment of a mobile computing device 102 user interface displaying a failure state for one of the vehicle state conditions according to various aspects of the present disclosure.”)
As for Claim 3, which depends on Claim 2, David teaches the one or more processors are configured to set a prerequisite condition of the vehicle corresponding to the error information, based on the error information (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”)
As for Claim 4, which depends on Claim 3, David teaches wherein the one or more processors are configured to set the prerequisite condition of the vehicle corresponding to the error information such that part of the prerequisite conditions to be satisfied by the vehicle is eased  (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”)
Claims 5 and 6 recite substantially the same subject matter as Claim 1 and stand rejected on the same basis accordingly.
As for Claim 7, David teaches receive, from a server, prerequisite condition information including one or more prerequisite conditions to be satisfied by a vehicle when updating of software of an electronic control unit [ (ECU) >> (P4 ¶34 L1): “In some embodiments, the updatable component 110 is any non-transitory computer-readable medium within the vehicle 106 ...such as a firmware or other memory of an ECU.”] installed in the vehicle is executed; determine whether the prerequisite conditions included in the prerequisite condition information acquired by the one or more processors are satisfied; and execute updating of the software of the electronic control unit when determining that all of the prerequisite conditions are satisfied (P2 ¶17 L5: “The vehicle and the mobile computing device each communicate wirelessly with a server computing system, which acts as an intermediary between the mobile computing device and the vehicle. One or more prerequisites, including but not limited to whether an initiation device has been actuated, whether an engine of the vehicle is off, whether an ignition key of the vehicle is on, whether a battery of the mobile computing device and/or the vehicle has a sufficient level of charge, and whether a parking brake is set, are checked by the server computing system, the vehicle, and/or the mobile computing device before allowing the update to be initiated.”)
As for Claim 8, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when the one or more processors determine that not all of the prerequisite conditions are satisfied, transmit, to the server, error information including a prerequisite condition determined not to be satisfied by the one or more processors (P8 ¶55 L1: “FIG. 4D illustrates an example embodiment of a mobile computing device 102 user interface displaying a failure state for one of the vehicle state conditions according to various aspects of the present disclosure.”)
As for Claim 9, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when determining that not all of the prerequisite conditions are satisfied after starting updating of the software, cancel updating of the software (P8 ¶55 P17: “In this example, the interface element for initiating the software update 426 (e.g., the "INSTALL" user interface element) is not displayed because of the presence of at least 8 Jun.4,2020 one failure state. Alternatively, in some embodiments, the interface element for initiating the software update 426 may be present in the interface illustrated in FIG. 4D, but disabled.”)
As for Claim 10, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when determining that all of the prerequisite conditions are satisfied before a predetermined amount of time elapses after determining that not all of the prerequisite conditions are satisfied, start updating of the software (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”  Further, (P9 ¶63 L4) “As shown, the interface displays an indication 432 that the update was unsuccessful and that the vehicle 106 will automatically retry the software update after a predetermined time period.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-D*] relate to updating vehicle ECU software or firmware based on prerequisite conditions.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
12 August 2022

/QING CHEN/Primary Examiner, Art Unit 2191